[Cite as Disciplinary Counsel v. Bennett, 128 Ohio St. 3d 1220, 2011-Ohio-2580.]




                        DISCIPLINARY COUNSEL v. BENNETT.
                      [Cite as Disciplinary Counsel v. Bennett,
                       128 Ohio St. 3d 1220, 2011-Ohio-2248.]
     (No. 2009-1100 — Submitted April 19, 2011 — Decided April 29, 2011.)
                          ON PETITION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing on
November 2, 2010, of a petition for reinstatement by respondent, Clyde Bennett,
Attorney Registration No. 0059910. In accordance with Gov.Bar R. V(10)(F),
respondent's petition for reinstatement was referred to the Board of
Commissioners on Grievances and Discipline. The board filed its final report in
this court on March 1, 2011, recommending that respondent be reinstated to the
practice of law in Ohio. No objections to the final report were filed.
        {¶ 2} Upon consideration thereof, it is ordered by this court that the
petition for reinstatement of respondent is granted and that respondent, Clyde
Bennett, last known address in Mason, Ohio, is reinstated to the practice of law in
Ohio.
        {¶ 3} It is further ordered by the court that respondent be taxed the costs
of these proceedings in the amount of $897.08, less the deposit of $500.00, for a
total balance due of $397.08 payable, by certified check or money order, by
respondent on or before 90 days from the date of this order. If costs are not paid
on or before 90 days from the date of this order, interest at the rate of 10% per
annum will accrue until costs are paid in full. It is further ordered that if costs are
not paid in full on or before 90 days from the date of this order, the matter may be
referred to the Attorney General for collection, and respondent may be found in
contempt and suspended until all costs and accrued interest are paid in full.
                             SUPREME COURT OF OHIO




       {¶ 4} It is further ordered, sua sponte, by the court that within 90 days of
the date of this order, respondent shall reimburse any amounts that have been
awarded against respondent by the Clients' Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of
this order, the Clients' Security Fund awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Clients' Security Fund within 90 days of the notice of such award.
       {¶ 5} It is further ordered, sua sponte, that all documents filed with this
court in this case shall meet the filing requirements set forth in the Rules of
Practice of the Supreme Court of Ohio, including requirements as to form,
number, and timeliness of filings. All case documents are subject to Rules 44
through 47 of the Rules of Superintendence for the Courts of Ohio, which govern
access to court records.
       {¶ 6} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
       {¶ 7} For earlier case, see Disciplinary Counsel v. Bennett, 124 Ohio
St.3d 314, 2010-Ohio-313, 921 N.E.2d 1064.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                            ______________________




                                          2